534 So.2d 1213 (1988)
Alfred Vernon KOHLER, Appellant,
v.
STATE of Florida, Appellee.
No. 88-53.
District Court of Appeal of Florida, Fifth District.
December 1, 1988.
James B. Gibson, Public Defender, and Nancye R. Crouch, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Colin Campbell, Asst. Atty. Gen., Daytona Beach, for appellee.
DAUKSCH, Judge.
This is an appeal from a conviction and sentence for felony driving while under the influence of alcohol (DUI) in violation of section 316.193(2)(b), Florida Statutes (1985). Appellant was found guilty by a jury of driving under the influence (DUI), after which the trial court proceeded to sentence appellant as a felon. As proof that appellant had the four or more DUI convictions necessary for felony DUI, the state had introduced appellant's computerized driving record into evidence at trial, outside the presence of the jury.
The sentencing proceeding was tantamount to that of a felony petit theft proceeding at which the historical facts of prior convictions must be proven. The court noted that the driving record had been previously admitted into evidence and the defendant did not offer any evidence that the record was not accurate. see, Pritchard v. State, 528 So.2d 1272 (Fla. 1st DCA 1988). Defense counsel only objected that the driving record was not best evidence or was hearsay.
Computerized driving records are admissible as evidence under section 322.201, Florida Statutes (Supp. 1986). The computerized *1214 driving record is competent evidence since it is, as the statute requires, an abstract of the court records of convictions and is a complete driving record duly certified by the machine imprint of the Department of Highway Safety and Motor Vehicles. Defendant's computerized driving record proved the requisite prior DUI convictions and the conviction and sentence are affirmed.
AFFIRMED.
ORFINGER and DANIEL, JJ., concur.